Voorhies, J.
This is an application by Jesse Earlam for a rule nisi on the Judge a quo to show cause why a writ of prohibition should not be issued forbidding him from taking any further cognizance of a cause in which James A. Kelly is plaintiff and the relator defendant.
James A. Kelly, it appears, instituted an action against the relator in the Fourth District Court of New Orleans, for the recovery of $2800, besides interest. The relator excepted to the jurisdiction of the court, on the ground that his domicil was in the parish of Franklin, Louisiana, where he was suable alone. He complains that his exception was improperly overruled and the action sustained against him in favor of Kelly.
In cases in which a party has an adequate remedy by appeal, this court will not listen for a moment to an application for a writ of prohibition or mandamus. 8 A. 92, 288. In the case at bar vve think the relator will, if injured by the overruling of his plea, have an adequate remedy by appeal from such final judgment as may hereafter be rendered against him in the case.
It is, therefore, ordered, that the rule prayed for be refused, at the applicant’s cost.